ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on February 14, 1978 (354 So.2d 1266) reversing the judgment and sentence of the Circuit Court of Dade County, Florida, in the above styled cause; and
*1109WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment dated January 8, 1981, 394 So.2d 979, now lodged in this court, quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the judgment of this court filed February 14, 1978 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment and sentence of the trial court is reinstated and the cause is remanded with directions for further trial court proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the criminal court (Rule 9.400(a) Florida Rules of Appellate Procedure).